Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (the “Agreement”), dated as of October 30, 2015, is by
and between EXCO Resources, Inc., a Texas corporation (the “Company”), and each
of the other undersigned parties hereto (each, a “Seller” and, collectively, the
“Sellers”). The Company and the Sellers are referred to herein as the “Parties”
and each a “Party.”

WHEREAS, the Sellers are, collectively, the direct, or indirect through their
subsidiaries and affiliated funds, holders of $         in aggregate principal
amount of the Company’s 7.500% Senior Notes due 2018 (the “2018 Notes”), issued
pursuant to the Indenture dated as of September 15, 2010 (the “Base Indenture”),
among the Company, the subsidiary guarantors named therein, and Wilmington Trust
Company, as trustee (the “Trustee”), as supplemented by the First Supplemental
Indenture dated as of September 15, 2010, among the Company, the subsidiary
guarantors named therein, and Trustee, and as further supplemented from time to
time (collectively, the “2018 Notes Indenture”) , and/or $         in aggregate
principal amount of the Company’s 8.500% Senior Notes due 2022 (the “2022 Notes”
and together with the 2018 Notes, “Notes”); issued pursuant to the Base
Indenture, as supplemented by the Third Supplemental Indenture dated as of
April 16, 2014, by and among the Company, the subsidiary guarantors named
therein, and the Trustee, and as further supplemented from time to time
(collectively, the “2022 Notes Indenture”);

WHEREAS, the Company has entered into a senior secured second lien term loan
agreement dated October 19, 2015 (the “Term Loan Agreement”; capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Term Loan Agreement) with Wilmington Trust, National Association, as
administrative agent, and one or more lenders,; and

WHEREAS, the Company desires to purchase, and the Sellers desire to sell, the
Notes described on Annex I hereof to the Company in exchange for the Sellers or
their affiliate or affiliates becoming a lender under the Term Loan Agreement
(in such capacity, collectively, the “Affiliate Lender”) ;

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Purchase and Sale.

(a) On the terms and subject to the conditions set forth herein, each Seller
hereby agrees to sell to the Company, and the Company hereby agrees to purchase
from each Seller, the aggregate principal amount of Notes specified on Annex I
(collectively, the “Purchased Notes”),1 at a purchase price, subject to an
adjustment described in clause (c) below, equal to the sum of (i) $450 per
$1,000 of principal amount of the 2018 Notes and/or $390 per $1,000 of principal
amount of the 2022 Notes, each as specified on Annex I (a

 

1 

Note to Seller: Pursuant to the Indenture, the notes to be cancelled shall be in
minimum principal amounts of $2,000 or a whole multiple of $1,000 in excess
thereof.

 

1



--------------------------------------------------------------------------------

“Purchase Price Ratio”), plus (ii) unpaid and accrued interest on the Purchased
Notes from the immediately preceding Interest Payment Date (as defined in the
2018 Notes Indenture and the 2022 Notes Indenture, as applicable) to, but not
including, the Closing Date (defined below), payable in accordance with the
terms of the 2018 Notes Indenture and the 2022 Notes Indenture, as applicable.
The obligations of the Sellers under this Agreement are several (and not joint),
and no Seller shall be responsible for any other Seller’s failure to perform its
obligations hereunder.

(b) For the convenience of the Parties, each of the Company and the Sellers
agree that the funding of the Affiliate Lender’s Loans shall be deemed to occur
on the Closing Date and the deemed delivery of the proceeds of the Affiliate
Lender’s Loans under the Term Loan Agreement to the Sellers shall satisfy the
Company’s obligation to pay the Purchase Price hereunder. Further, the accrued
but unpaid interest on the Purchased Notes from the immediately preceding
Interest Payment Date to, but not including, the Closing Date shall be paid by
the Trustee at the direction of the Company on the Closing Date in cash by wire
transfer of immediately available funds to the respective accounts of the
Sellers referenced on Annex II (the “Accrued Interest”). Finally, the Company,
as the issuer of the Purchased Notes, shall direct the Trustee to cancel the
Purchased Notes concurrently with the Closing, in accordance with the terms of
the 2018 Notes Indenture and the 2022 Notes Indenture, as applicable. The
Parties acknowledge and agree that (i) the deemed making by the Affiliate Lender
of its Loans under the Term Loan Agreement, (ii) the deemed delivery by the
Affiliate Lender of the proceeds of its Loans under the Term Loan Agreement to
the Sellers in accordance with the first sentence of this Section 1(b) hereof,
(iii) the sale by the Sellers to the Company of the Purchased Notes, (iv) the
purchase by the Company from the Sellers of the Purchased Notes and (v) the
cancellation by the Trustee of the Purchased Notes in accordance with the third
sentence of this Section 1(b) will, in each case, occur concurrently.

(c) Notwithstanding anything to the contrary set forth in this Section 1, the
Company and each Seller agree and acknowledge, in the event that on or before
the 30th calendar day after the date of this Purchase Agreement, the Company
enters into an agreement to purchase any other Notes of the same series in a
privately negotiated transaction in exchange for senior secured second lien term
loans (the “Additional Purchased Notes”) and the applicable Purchase Price Ratio
paid for such Additional Purchased Notes is greater than the applicable Purchase
Price Ratio for such series set forth in Section 1(a) above, then the Purchase
Price for the Purchased Notes shall be adjusted upward (a “Purchase Price
Adjustment”) to an amount calculated by reference to the Purchase Price Ratio
agreed to for the Additional Purchased Notes. In the event of a Purchase Price
Adjustment, each of the Company and the Sellers agree that (i) the Purchase
Price Adjustment shall be paid and funded through additional Affiliate Lender
Loans under Section 2.18 of the Term Loan Agreement; (ii) the Affiliate Lender
shall be required to execute and deliver to the Company an amendment to the Term
Loan Agreement (which execution and delivery shall be a condition to the
Company’s obligations to pay the Purchase Price Adjustment) to effect the
increase with an increase in such Affiliate Lender’s commitment to lend in an
amount thereunder equal to the Purchase Price Adjustment (which for the
avoidance of doubt shall be equal to the total purchase price paid using the
Purchase Price Ratio agreed to for the Additional Purchased Notes less the
Purchase Price calculated in accordance with Section 1(a) above); (iii) the
funding of such Affiliate Lender’s additional

 

2



--------------------------------------------------------------------------------

Loans shall be deemed to occur on the Closing Date; (iv) the deemed delivery of
the proceeds of the Affiliate Lender’s additional Loans under the Term Loan
Agreement to the Sellers shall satisfy the Company’s obligation to pay the
Purchase Price Adjustment hereunder; and (v) the deemed making by the Affiliate
Lender of its additional Loans under the Term Loan Agreement and the deemed
delivery by the Affiliate Lender of the proceeds of its additional Loans
thereunder to the Sellers in accordance with this Section 1(c), will, in each
case, occur concurrently.

Closing. The closing of the purchase and sale of the Purchased Notes (the
“Closing”) will take place on the business day on which the Effective Time (as
defined below) occurs (such business day, the “Effective Date”) or such date and
time after the Effective Date as shall be mutually agreed to by the Parties (the
“Closing Date”); provided that, in any event, unless otherwise agreed by the
Parties the Closing Date will not be sooner than the date that is three trading
days following the date of this Agreement. The Closing will take place at the
offices of the Company or such other place as shall be mutually agreed to by the
Parties. Each Seller’s obligations under this Agreement shall terminate on the
date that is ten trading days following the date of this Agreement (or such
later date as may be agreed in writing by all Sellers).

2. Representations and Warranties and Covenants of Sellers. Each Seller
represents and warrants, and covenants, as applicable, as of the date hereof and
as of the Effective Time to the Company:

(a) Such Seller is the owner (or, as of the Effective Date, will be the owner)
of the Purchased Notes, and as of the Effective Time such Purchased Notes will
not be sold, pledged, assigned or hypothecated to any other person. Such Seller
has good and valid beneficial title to the Notes, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto, except for liens or
encumbrances which will be released on or prior to the Effective Time.

(b) Such Seller (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority, and the legal right, to make, deliver and perform this Agreement and
(iii) has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement.

(c) This Agreement (i) has been duly executed and delivered on behalf of such
Seller and (ii) constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

(d) Such Seller has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission and has had the opportunity to ask questions
of the Company and its representatives and to obtain information from
representatives of the Company as necessary to evaluate the merits and risks of
the transaction contemplated by this Agreement. Such Seller is knowledgeable,
sophisticated and experienced in business and financial matters and is able to
bear the economic risk involved with the transaction contemplated by this
Agreement.

 

3



--------------------------------------------------------------------------------

(e) The execution, delivery and performance of this Agreement by such Seller
will not result in a violation by such Seller of any requirement of law or any
contractual obligation of such Seller and will not result in, or require, the
creation or imposition of any lien on any of its properties or revenues pursuant
to any requirement of law or any such contractual obligation.

3. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof and as of the Effective Time to each Seller:

(a) The Company (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority, and the legal right, to make, deliver and perform this Agreement and
(iii) has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement.

(b) This Agreement (i) has been duly executed and delivered on behalf of the
Company and (ii) constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

(c) The execution, delivery and performance of this Agreement by the Company
will not result in a violation by the Company of any requirement of law or any
contractual obligation of the Company and will not result in, or require, the
creation or imposition of any lien on any of its properties or revenues pursuant
to any requirement of law or any such contractual obligation.

4. Conditions Precedent. The effectiveness of this Agreement and the obligations
of the Company to purchase and the Sellers to sell the Purchased Notes is
subject to the satisfaction of the following conditions precedent (the date and
time of satisfaction of such conditions precedent, the “Effective Time”):

(a) Each Party shall have received this Agreement duly executed and delivered by
each other Party;

(b) Each of the representations and warranties of each Party set forth herein
are true and accurate as of the date hereof and as of the Effective Time;

(c) The Affiliate Lender shall have executed an amendment to the Term Loan
Agreement as a lender thereunder, with a commitment to lend an amount thereunder
equal to the Purchase Price (but, for the avoidance of doubt, exclusive of the
amounts required to pay the Accrued Interest on the Purchased Notes);

 

4



--------------------------------------------------------------------------------

(d) All of the conditions to the closing and the making of Loans by the
Affiliate Lender under the Term Loan Agreement, other than the contemporaneous
consummation of the purchase of the Purchased Notes pursuant hereto, shall have
been satisfied or waived by the Administrative Agent or Lenders, as applicable;

(e) Concurrently with the Closing, the Company shall have directed the
Administrative Agent and the Affiliate Lender to deliver the deemed proceeds of
the Affiliate Lender’s Loans under the Term Loan Agreement as contemplated in
Section 1(b) hereof; and

(f) The Sellers shall have delivered to the Company all necessary certificates,
instruments and other documents required by the Trustee in order to cancel the
Purchased Notes in accordance with the procedures of DTC and pursuant to the
terms of the 2018 Notes Indenture and the 2022 Notes Indenture, as applicable.

5. Release of Claims; Indemnification.

(a) Effective on the Effective Time, each Party, on behalf of itself and its
respective successors and assigns, affiliates, members, directors, managers,
officers, employees, agents and representatives (collectively, the “Releasing
Parties”) shall, and hereby does, except as provided herein, release, acquit,
waive and forever discharge each other Party and such Party’s affiliates and its
and their respective current and former principals, officers, directors,
managers, employees, agents, attorneys, successors, assigns, indemnitees and
representatives of any kind (collectively, the “Released Parties”), from and
against (i) any and all liability from all claims, judgments, demands, liens,
actions, administrative proceedings, and causes of action of every kind and
nature, whether derivative or otherwise (including, without limitation, any
claims or counterclaims), asserted by any Releasing Party, in each case, to the
extent and solely to the extent arising out of the Purchased Notes
(collectively, “Claims”), and (ii) from all damages, injuries, contributions,
indemnities, compensation, obligations, costs, attorney’s fees and expenses of
every kind and nature whatsoever, whether known or unknown, fixed or contingent,
whether in law or in equity, whether sounding in tort or in contract and whether
or not asserted (collectively, “Damages”), arising out of such Claims, insofar
as such Claims or Damages arise out of the actions or omissions of any Released
Party, whether or not relating to liabilities, Claims or Damages pending on, or
asserted after, the date hereof. For the avoidance of doubt, the direct or
indirect limited partners or members of any Party or any of its members shall
not be deemed to be Releasing Parties for purposes of this Section 6.
Notwithstanding the foregoing, the Claims and/or Damages released hereby shall
not include (i) any Claims and/or Damages arising as a direct or indirect result
of the fraud of any Released Party, (ii) any rights to indemnity or
reimbursement under the 2018 Notes Indenture or the 2022 Notes Indenture which
relate to the period prior to the Effective Time or (iii) any Claims and/or
Damages related to any indebtedness of the Company other than the Purchased
Notes.

(b) The release of Released Parties contained herein is a final release, even if
there may exist a mistake on the part of any Releasing Party as to the extent
and nature of the claims, injuries, and damages of the Releasing Parties against
the Released Parties; provided that for the avoidance of doubt such release
shall be of no further force or effect in the event the transactions
contemplated hereby are not consummated.

 

5



--------------------------------------------------------------------------------

(c) Each Party agrees that this Agreement may be pleaded as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding which may be instituted, prosecuted or attempted in
breach of this Agreement by it or any other Releasing Party.

(d) Each Party expressly agrees that this Agreement shall apply to all unknown
and any unanticipated injuries and damages of any Releasing Party, as well as
those now known by any Releasing Party, arising out of or in connection with the
actions or omissions of any Released Parties related to the Claims prior to the
date hereof, and expressly waives any applicable state law that may hold to the
contrary.

(e) Notwithstanding anything to the contrary contained in this Section 6,
nothing in this Section 6 shall limit or otherwise affect any of the provisions
of the Term Loan Agreement or any of the other Loan Documents (as defined in the
Term Loan Agreement), or any of the rights of the Affiliate Lender thereunder.

6. Counterparts. This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR
IN TORT).

10. Entire Agreement. This Agreement in combination with the Term Loan Agreement
represents the entire agreement of the Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Parties relative to the subject matter
hereof not expressly set forth or referred to herein or in this Agreement.

 

6



--------------------------------------------------------------------------------

11. Further Assurances. Each of the Parties shall execute, acknowledge, deliver
or cause to be executed, acknowledged or delivered, all further documents as
shall be reasonably necessary or convenient to carry out the provisions of this
Agreement.

12. Amendments in Writing. This Agreement may only be amended or modified if
such amendment, modification or waiver is in writing and signed by all Parties.
No waiver of any breach of this Agreement shall be construed as an implied
amendment or agreement to amend or modify any provision of this Agreement.

13. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

[Signature Pages to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
under seal and delivered by their respective duly authorized officers on the
date first written above.

 

EXCO RESOURCES, INC. By:  

 

Name:   Title:  

[Signature Page to EXCO Resources Purchase Agreement]

 



--------------------------------------------------------------------------------

Seller:   [name]   By:  

 

Name:   Title:  

[Signature Page to EXCO Resources Purchase Agreement]

 



--------------------------------------------------------------------------------

Annex I

Purchased Notes

 

Note Seller

 

Principal

Amount of 2018

Notes Being Sold

 

Total Purchase

Price for 2018

Notes

 

Principal

Amount of 2022

Notes Being

Sold

 

Total Purchase

Price for 2022

Notes

 

Total Aggregate
Purchase Price for

Notes

                                                                               

TOTAL

         



--------------------------------------------------------------------------------

Annex II

Account Information

 

Note Seller

 

Name of Bank

 

Address of

Bank

 

Account

Name

 

Account

Number

 

Transit/ABA
Number

 

SWIFT Code

                                                                               
               